Name: Commission Regulation (EEC) No 2030/85 of 23 July 1985 authorizing the German intervention agency to sell forequarters of bovine animals for processing into preserves with a view to constituting security stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/6 24. 7. 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2030/85 of 23 July 1985 authorizing the German intervention agency to sell forequarters of bovine animals for processing into preserves with a view to constituting security stocks be authorized to sell up to 12 000 tonnes of fresh or refrigerated forequarters which it has purchased under Article 6 of Regulation (EEC) No 805/68 . Article 2 1 . The products specified in Article 1 shall be sold only to the German public authorities and shall be processed into preserves with a view to constituting security stocks for the Land of Berlin . 2. The selling price of the products specified in Article 1 shall be equal to the buying-in price of the carcases or half-carcases, multiplied by 0,78 . 3 . For the purposes of this Regulation 'forequarters' shall mean the front part of the half-carcase com ­ prising all the bones and the scrag, neck and shoulder and cut straight at the eighth rib . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas for strategic reasons the Federal Republic of Germany has safety stocks of certain foodstuffs ; whereas these include beef preserves ; Whereas, moreover, substantial purchases by the inter ­ vention agency are a feature of the current situation on the beef and veal market in the Federal Republic of Germany ; whereas in these circumstances the imme ­ diate utilization of part of the meat thus bought in for processing into the abovementioned preserves provides a useful outlet for the meat in question ; whereas, therefore, the sale of this meat should be authorized before it is placed in stock, at a price equal to the buying-in price, with a view to processing it into preserves in order to constitute security stocks for the Land of Berlin in the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 From 1 August 1985 to the end of the 1985/86 marketing year, the German intervention agency shall Article 3 The Federal Republic of Germany shall notify the Commission of the measures taken to implement this Regulation . Article 4 This Regulation shall enter into force on 1 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 24.